EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
For comprehension of the claims, please amend claim 1 as follows: 
1. (Currently Amended) A transport apparatus comprising: 
a housing; 
a variable reluctance drive mounted to the housing; and 
at least one transport arm connected to the variable reluctance drive; 
where the drive includes 
at least one rotor having salient poles of magnetic permeable material and disposed in an isolated environment; 
at least one stator having salient pole structures each defining a salient pole with corresponding coil units coiled around the respective salient pole structure and disposed outside the isolated environment where the at least one salient pole of the at 
at least one seal partition configured to isolate the isolated environment where the closed magnetic flux circuit passes through the at least one seal partition; and 
at least one sensor including 
a magnetic sensor member connected to the housing; at least one sensor track connected to the at least one rotor; 
where the at least one seal partition is disposed between and separates the magnetic sensor member and the at least one sensor track so that the at least one sensor track is disposed in the isolated environment and the magnetic sensor member is disposed outside the isolated environment.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEX W MOK/Primary Examiner, Art Unit 2834